Reade, J.'
I. The market value of the goods at the time and place of the fire, is that which the plaintiff has lost by the fire, and is the measure of his damage against the defendant,. *92within tbe amount insured. May on Inurance, p. 525, et seq. Wynne v. Liv., Lon. & Globe Ins. Co., 71 N. C. R., 121.
II. Tbe failure of the plaintiff to call as a witness one who was his cle.tk at the time of the fire, to prove the value of his goods, was a proper subject of remark by the defendant’s counsel. But what we suppose, the defendant complains of is, that his Honor also called the attention of the jury to the reasons which the plaint/iff had for not introducing the clerk. Surely no one but the defendant, who is supposed to see only his own side, could see error in this.
The refusal of his Honor to grant a new trial, because of the verdict, as alleged, was against the weight of the evidence, is not applicable.
There is no error.
Pek Cukiam. Judgment affirmed.